Order entered July 31, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00054-CV

        KWIK INDUSTRIES, INC. AND RAY ELLIS, Appellants/Cross-Appellees

                                                 V.

    ROCK PRAIRIE HOLDINGS, LTD., CENTEX KWIK CARE, INC., BILL LOFTON,
    JAMES LOFTON, WILL-WALL ENTERPRISES, INC., MITZI WILLIS, AND DR.
              CHARLES E. WILLIS, II, Appellees/Cross-Appellants

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 05-10901

                                ORDER NUNC PRO TUNC

       The motion for extended argument, filed on July 24, 2014 by appellees Rock Prairie

Holdings, Ltd., Centex Kwik Care, Inc., Bill Lofton, and James Lofton, and cross-appellants Will-

Wall Enterprises, Inc., Mitzi Willis, and Dr. Charles E. Willis, II, is DENIED.



                                                        /s/    MOLLY FRANCIS
                                                               PRESIDING JUSTICE